Citation Nr: 0603726	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  93-27 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed narcolepsy.  

2.  Entitlement to service connection for claimed cataplexy.  




REPRESENTATION

Appellant represented by:	The American Legion







WITNESS AT HEARINGS ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from May 1968 to January 
1969.  

This case was previously before the Board of Veterans' 
Appeals (Board) in November 1995, September 1998, 
January 2002 and September 2003 when it was remanded for 
further development.  

Following the requested development, the RO confirmed and 
continued its denials of service connection for narcolepsy 
and cataplexy.  

In January 1998 and in April 2003, during the course of the 
appeal, the veteran had hearings before the undersigned 
Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested narcolepsy or 
cataplexy in service or for many years thereafter.  

2.  Neither narcolepsy nor cataplexy is shown to have been 
due to any event or incident of the veteran's period of 
active service.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by narcolepsy is not 
due to disease or injury that was incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.  The veteran's disability manifested by cataplexy is not 
due to disease or injury that was incurred in or aggravated 
by service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claims.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in February 2001 and September 2004, the RO 
notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

In particular, the RO informed the veteran that in order to 
establish service connection for a particular disability, the 
evidence had to show the following:  1) that the veteran had 
had an injury in military service or that he had a disease 
that began in or was made worse by military service; or that 
there was an event in service which caused injury or disease; 
2) that the veteran had current physical or mental 
disability; and 3) that there was a relationship between the 
current disability and an injury, disease, or event in 
service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO noted that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision in January 1992.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in February 
1993; the Supplemental Statements of the Case (SSOC's), 
issued in August 1993, October 1996, May 1997, July 2001, 
September 2002, July 2005, and October 2005, as well as 
copies of the Board's remands, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SSOC, issued in October 2005, 
set forth the relevant text of 38 C.F.R. § 3.159.  

The SOC and SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claims.  It appears that 
all relevant evidence identified by the veteran has been 
obtained and associated with the claims folder.  In this 
regard, he has not identified any further outstanding 
evidence (that has not been sought by the VA), which could be 
used to support any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  

As such, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to 
service connection for narcolepsy and cataplexy.  See 
Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. April 14, 2005) 
(discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of those issues.  See, e.g., Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Accordingly, the Board will proceed to the merits of the 
appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

Where a veteran who served for ninety (90) days or more 
during a period of war develops certain chronic conditions, 
such as organic diseases of the nervous system (e.g., 
narcolepsy or cataplexy), to a degree of 10 percent or more 
within one year from separation from service, such diseases 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The veteran asserts that his narcolepsy and cataplexy are the 
result of service, particularly during a period of treatment 
at the end of that time.  

In support of his claims, the veteran has submitted numerous 
statements from his family and long-time friends who state, 
essentially, that the veteran showed no signs of excessive 
sleepiness prior to service but did so after his discharge.  

The veteran has also submitted several articles with respect 
to narcolepsy and cataplexy; however, they are not specific 
to his particular claim.  For example, they do not identify 
the veteran directly or indirectly or identify the date that 
the veteran first manifested either disorder.  

The veteran has, however, submitted statements from D. J. S., 
M.D. and M. F., M.D., which are more specific to his claim.  

Dr. S. has treated the veteran since January 1989 and 
verified the veteran's narcolepsy in February of that year 
through the use of polysomnography.  

In July 1993 and February 2002, Dr. S. noted that the onset 
of narcolepsy most often occurred during the second decade of 
life.  

Therefore, he concluded that, statistically, the veteran's 
narcolepsy likely had its onset in service or prior to 
service and was aggravated in service.  He acknowledged, 
however, that he could not state definitively whether the 
veteran's narcolepsy had occurred in service.  

Dr. F. stated that, after a thorough review of the veteran's, 
including particularly his neurologic reports, that the 
veteran symptoms of excessive daytime somnolence were likely 
related to his period of active duty.  

The veteran also notes that during a May 2001 VA neurologic 
examination, the examiner could neither confirm or deny the 
veteran's treatment at the end of service as a form of 
etiology for his narcolepsy or cataplexy.  

However, the examiner went on to state that the narcolepsy 
and cataplexy were first manifested after service and were 
not due to any disease or injury which had been incurred in 
or aggravated by service.  At best, such a report is 
equivocal and does not auger for or against the veteran's 
claim.  

Despite the foregoing evidence, the Board notes that the 
veteran's service medical records, including those associated 
with a period of hospitalization at the end of his service, 
are completely negative for any complaints or clinical 
finding of narcolepsy or cataplexy.  

Moreover, there are no reports of any manifestations of those 
disorders, such as excessive sleepiness or fatigue or abrupt 
attacks of muscular weakness and hypotonia triggered by an 
emotional stimulus such as mirth, anger, fear or surprise.  
James v. Brown, 7 Vet. App. 495, 496 (1995).  

In this regard, the Board notes that, during service, a 
number of service personnel, including commissioned and non-
commissioned officers, wrote letters in support of the 
veteran's performance as a "volunteer" corpsman during his 
hospitalization at the end of service.  Not only were those 
letters negative for any evidence of narcolepsy or cataplexy, 
one of the nurses reported that the veteran worked as much as 
14 hours a day.  

Further, VA has received clinical records from Dr. D. G. B. 
showing that he treated the veteran at various times from May 
1965 to October 1999.  

However, prior to the veteran's entry in service, there were 
no complaints or clinical findings of any manifestations of 
narcolepsy or cataplexy.  In May 1965, Dr. B. treated the 
veteran for an injury to his left hand, and in October 1967, 
he treated the veteran for right chest pain.  

Dr. B. also treated the veteran in March and April 1970, for 
a sorethroat and for left forearm pain.  Despite the fact, 
that such treatment was rendered shortly after the veteran's 
discharge from service, there was no evidence of narcolepsy 
or cataplexy.  

The first manifestations of narcolepsy and cataplexy were not 
clinically recorded until November 1984.  At that time, Dr. 
P. W. treated the veteran for complaints of overwhelming 
sleepiness and episodes in which he lost control of his neck 
muscles and/or was unable to move his arms and legs.  

Although Dr. W. could not rule out narcolepsy, he made no 
suggestion that the veteran's symptoms were in any way 
related to service.  In fact, the veteran reportedly stated 
that his symptoms had been present for one year.  

Indeed, the preponderance of the evidence on file shows that 
the first manifestations of the veteran's narcolepsy and 
cataplexy occurred no earlier than 1980.  

Such records include the report of the veteran's August 1986 
VA hospitalization for daytime somnolence; the reports of VA 
neurologic examinations, performed in January 1990, May 2002 
and June 2005; and the report of a VA Social Work Survey, 
also performed in January 1990.  

Moreover, despite his letters in July 1993 and February 2002, 
Dr. S.'s clinical records strongly suggest that the first 
manifestations of the veteran's narcolepsy and cataplexy 
occurred in 1980.  

They show that when Dr. S. first treated the veteran in 
January 1989, the veteran reported a nine-year history of 
daytime sleepiness.  

In fact, Dr. S. stated that the veteran had first noted such 
symptoms while the veteran was working in a machine shop at 
DuPont.  There was absolutely no suggestion by the veteran or 
by Dr. S. that the veteran's symptoms were in any way related 
to service.  

When viewed in light of the negative medical records dated 
prior to, during, and shortly after service, the history 
recorded by Dr. S. tends to undermine his conclusion of a 
statistical likelihood between the veteran's narcolepsy and 
cataplexy and service.  

Finally, the Board notes that, in 1989, the veteran was 
awarded Social Security disability benefits for narcolepsy 
and cataplexy.  It was determined that his disability had 
begun in July 1989.  

In any event, the preponderance of the evidence shows that 
the claimed narcolepsy and cataplexy were first manifested 
many years after service and cannot be linked to any event or 
incident of service.  




ORDER

Service connection for narcolepsy is denied.  

Service connection for cataplexy is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


